Gregory v Cavarello (2018 NY Slip Op 01776)





Gregory v Cavarello


2018 NY Slip Op 01776


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


288 CA 17-01383

[*1]SARAH J. GREGORY AND BRIAN C. GREGORY, PLAINTIFFS-RESPONDENTS,
vSTEVEN R. CAVARELLO, DEFENDANT, NATIONAL FUEL GAS DISTRIBUTION CORP., MUNICIPAL PIPE CO., LLC, AND CITY OF BUFFALO, DEFENDANTS-APPELLANTS. 


GOLDBERG SEGALLA LLP, BUFFALO (MEGHAN M. BROWN OF COUNSEL), FOR DEFENDANTS-APPELLANTS NATIONAL FUEL GAS DISTRIBUTION CORP., AND MUNICIPAL PIPE CO., LLC. 
TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (DAVID M. LEE OF COUNSEL), FOR DEFENDANT-APPELLANT CITY OF BUFFALO. 

	Appeals from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered April 11, 2017. The order denied the motion of defendants National Fuel Gas Distribution Corp. and Municipal Pipe Co., LLC, for bifurcation. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs as moot (see generally Turner v CSX Transp., Inc., 72 AD3d 1646, 1647 [4th Dept 2010]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court